In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00272-CR
____________

JAMES FREDRICK WITHROW, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 232nd District Court
Harris County, Texas
Trial Court Cause No. 1034117 



 
MEMORANDUM  OPINION
          Appellant, James Fredrick Withrow, pleaded no contest to the felony offense
of possession of a controlled substance and, in accordance with his plea bargain
agreement with the State, the trial court sentenced appellant to confinement for two
years.  Appellant filed a timely pro se notice of appeal.  We dismiss for lack of
jurisdiction.
                    In a plea-bargained case in which the punishment assessed does not
exceed the plea agreement, a defendant may appeal only those matters that were
raised by written motion filed and ruled on before trial, or after obtaining the trial
court’s permission to appeal.  Tex. R. App. P. 25.2(a)(2); Griffin v. State, 145 S.W.3d
645, 648-49 (Tex. Crim. App. 2004); Cooper v. State, 45 S.W.3d 77, 80 (Tex. Crim.
App. 2001).
          The trial court’s certification of appellant’s right to appeal in this case states
that this is a plea-bargained case and appellant has no right to appeal.  The record
supports the correctness of the certification.  Dears v. State, 154 S.W.3d 610, 614-15
(Tex.  Crim. App. 2005).  We must dismiss an appeal if the trial court’s certification
shows there is no right to appeal.  See Tex. R. App. P. 25.2(d).
          We note that appellant also waived his right to appeal.  See Buck v. State, 45
S.W.3d 275, 278 (Tex. App.—Houston [1st Dist.] 2001, no pet.).
          Accordingly, we dismiss the appeal for lack of jurisdiction.
 All pending motions are dismissed as moot.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Jennings and Alcala.
Do not publish.   Tex. R. App. P. 47.2(b).